DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Regarding claim 32, claim 32 recites “cooking the food product by a batch cooking step” however the specification does not specifically recite that the cooking step is a batch cooking step, and therefore is seen to constitute an issue of new matter and as such must be deleted. 
Regarding claim 34, claim 34 recites that the method comprises rapidly chilling the packaged cooked food composition by contacting the package with chilled liquid, however the specification discloses that the rapid cooling step is performed by submersion in a chilled water bath or pouches tumble in a flowing stream of chilled water ([0062] of PGPUB specification), thus “chilled liquid” is slightly broader than “chilled water” and therefore is seen to constitute an issue of new matter and as such must be deleted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4, 16, 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Johnson US 2010/0047403 in view of Drozd US 2014/0322403 in view of Newman US 2012/0288610.
Regarding claim 1, Beaton discloses a packaged food product comprising a chunky food composition (rice and beans) in a flexible package ([0035], [0006], [0032]), the package comprising a dispensing portion adapted to allow hand-dispensing of the food product to a user’s mouth ([0036], [0037]).
Claim 1 differs from Beaton in the recitation that the food composition is specifically non-retort cooked and non-sterilized. However it is noted that Beaton discloses that food composition may be any food ([0043], [0046]).
Johnson discloses that types of food products packaged in pouches include prepared or partially prepared food products, and in particular previously raw, partially or completely cooked food ([0002]). Johnson discloses that food products packaged in pouches can be cooked, packaged and retorted to sterilize the product to allow room temperature storage, or food in a precooked state can be sealed within a flexible pouch which is kept chilled or frozen to maintain shelf life ([0003]). It would have been obvious to one of ordinary skill in the art to modify the food composition of Beaton to be a cooked composition as taught by Johnson in order to minimize consumer preparation, and to be a non-retorted, non-sterilized food composition in order to preserve the food product by chilling or freezing and minimize thermal processing. 
Regarding the remaining limitation that the packaged food product exhibits reduced heat induced degradation of at least one of color, texture, and vitamins relative to the same chunky food composition that is retort cooked or sterilized, given that the product of Beaton in view of Johnson is not retort cooked or sterilized, the packaged food product is seen to necessarily exhibit reduced heat induced degradation of at least one of color, texture, and vitamins relative to the same chunky food composition that is retort cooked or sterilized.
It is noted that Drozd discloses by not keeping food products at a high temperature for a long duration this preserves the quality and retains the nutrients of the food product ([0055]) and Newman discloses that there are four primary types of food treatment for the purpose of extending shelf life and minimizing pathogenicity, namely preservation, stabilization, pasteurization and sterilization, and that each of these entails a different ratio of the amount of heating and cooling being applied with more heating involved the less the amount of refrigeration required. Newman discloses that preservation in the form of refrigeration imparts no heating into the process and maintains foods at their highest quality but with minimal shelf life ([0013]). Newman discloses that pasteurization removes an increasing number and type of spoilage organisms, the effect being proportional to the duration and severity of the treatment, usually heat treatment, applied. Since pasteurization does not control spore based sources of pathogenic, the food stuff requires refrigeration usually in inverse proportion to the severity of the heat treatment applied ([0016]). Newman discloses that the most extreme food preservation treatment is sterilization, and that if applied under the right conditions and duration, this treatment will render the foodstuff free of all types 
Regarding claim 4, Beaton in view of Johnson in view of Drozd in view of Newman discloses a closed dispensing portion that can be opened, and the food composition can be caused to flow from the flexible package and through the open dispensing portion by hand (‘480, [0039], [0045], [0046], [0047]).
Regarding claim 16, Beaton in view of Johnson in view of Drozd in view of Newman discloses that the flexible film of the package does not include a metallic based layer (101 may be composed of plastic) (‘480, [0032]).
Regarding claim 17, claim 17 differs from Beaton in view of Johnson in view of Drozd in view of Newman in the recitation that the package specifically contains about 4 to 24 ounces of the cooked food composition, however Beaton in view of Johnson in view of Drozd in view of Newman discloses that the package contains a volume of food sufficient for a meal (‘480, [0032]), and therefore it would have been obvious to one of ordinary skill in the art to vary the amount of cooked food composition to values 
Regarding claim 20, Beaton in view of Johnson in view of Drozd in view of Newman discloses a method of consuming a packaged food product of claim 1, the method including dispensing the food composition directly through the dispensing portion, to a user’s mouth (‘480,[0036], [0037], [0045]-[0047]).
Regarding claim 23, Beaton in view of Johnson in view of Drozd in view of Newman discloses that the method comprises hand dispensing the chunky food composition from the package by applying pressure to the sides of the flexible package to cause the chunky composition to pass through the dispensing portion (‘480, [0036],[0037], [0045]-[0047], Fig. 6).
Claims 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Johnson US 2010/0047403 in view of Drozd US 2014/0322403 in view of Newman US 2012/0288610 in view of Takahagi et al. US 2005/0255200.
Regarding claim 11, claim 11 differs from Beaton in view of Johnson in view of Drozd in view of Newman in the recitation that the flexible package includes laser self-venting perforations. 
Takahagi discloses providing a flexible microwavable food package that includes laser self-venting perforations (17/18 may be formed by laser beam, the number of notches 17 or cuts 18 is not limited to one, but may be plural) in order to allow heating 
Regarding claim 12, Beaton in view of Johnson in view of Drozd in view of Newman discloses that the food composition is a chunky textured food composition (rice and beans) and the package is a hand holdable, microwavable flexible package having a dispensing portion that allows for substantially unimpeded flow of the food composition during hand mediated dispensing thereof (‘480, [0011], [0045], [0046], [0032]). 
Claim 12 differs from Beaton in view of Johnson in view of Drozd in view of Newman in the recitation that the package is a self-venting package.
Takahagi discloses including a vent (17) in a microwavable package for cooking a food composition including rice and beans ([0001], [0047], [0062], [0063], [0064]). Takahagi discloses that the package is self-venting such that steam generated within the packaging bag can be rapidly discharged through the vent part formed in the packaging bag to automatically lower the internal pressure, therefore heating or cooking can be safely carried out ([0119]) and bursting of the packaging bag can be prevented ([0063]). 
It would have been obvious to one of ordinary skill in the art to modify the package of Beaton in view of Johnson in view of Drozd in view of Newman to be self-venting as taught by Takahagi such that steam generated within the packaging bag can be rapidly discharged through a vent part formed in the packaging bag to automatically lower the internal pressure, therefore allowing heating or cooking to be safely carried out and to prevent bursting of the package.
Regarding claim 21, Beaton in view of Johnson in view of Drozd in view of Newman discloses a method of preparing a packaged food product of claim 1 including dispensing the food composition directly from the package through the dispensing portion, to a user’s mouth (‘480, [0036], [0037], [0045]-[0047]).
Claim 21 differs from Beaton in view of Johnson in view of Drozd in view of Newman in the recitation that the method comprises heating the package and the cooked chunky food composition prior to dispensing the food composition. 
Takahagi discloses that it is common to heat cooked food in a microwavable package in order to prepare the packaged food product for consumption ([0003], [0001]). It would have been obvious to one of ordinary skill in the art to modify the method of Beaton in view of Johnson in view of Drozd in view of Newman to include heating the package and the cooked chunky food composition prior to dispensing the food composition as taught by Takahagi in order to ensure that the composition is suitably warm for consumption.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Johnson US 2010/0047403 in view of Drozd US 2014/0322403 in view of Newman US 2012/0288610 in view of Pettyan US 2016/0058032.
Regarding claim 13, claim 13 differs from Beaton in view of Johnson in view of Drozd in view of Newman in the recitation that the food particles have a dimension in a range from 6 to 19 millimeters and the food composition contains from 5 to 90 percent food particles.
Pettyan discloses a chunky food composition comprising food particles in a range from about 6 to 19 millimeters ([0025]) in order to provide particles suitable for human consumption, and discloses that the food composition can comprise 70-80 percent food particles ([0018]). It would have been obvious so one of ordinary skill in the art to modify Beaton in view of Johnson in view of Drozd in view of Newman such that the food particles of the chunky food composition have a dimension in a range from 6 to 19 millimeters and the food composition contains from 70-80 percent food particles as taught by Pettyan in order to ensure that the chunky composition can easily be consumed and as a matter of taste preference. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Johnson US 2010/0047403 in view of Drozd US 2014/0322403 in view of Newman US 2012/0288610 in view of Kemp US 5,904,946.
Regarding claim 14, Beaton in view of Johnson in view of Drozd in view of Newman differs from claim 14 in the recitation that the food composition has been cooked under non-retort conditions at a temperature less than 200 °F, and is refrigerator stable for at least 7 days.
Kemp discloses a process of preparing a chunky food composition including cooking the food composition under non-retort conditions at a temperature less than 200 °F, such that the food product is refrigerator stable for at least 7 days (col. 2, lines 1-25). It is noted that Kemp discloses heating the chunky food composition to kill bacteria but does not disclose that the food product is subjected to a retorting process for sterilization of the composition, and discloses heating the food product at temperatures lower than that for a sterilization process according to Applicant’s specification and therefore based on applicant’s definition of “non-sterilized”, Kemp is considered to teach that the food composition is non-sterilized. It would have been obvious to one of ordinary skill in the art to modify the food composition of Beaton in view of Johnson in view of Drozd in view of Newman to have been cooked under non-retort conditions at a temperature less than 200 °F as taught by Kemp in order for the food composition to be refrigerator stable for at least 7 days as taught by Kemp in order to ensure that the food composition has an enhanced shelf life and maintains a desired quality.
Claim 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Johnson US 2010/0047403 in view of Drozd US 2014/0322403 in view of Newman US 2012/0288610 in view of Bouraoui et al. US 2008/0317920.
Regarding claim 14, Beaton in view of Johnson in view of Drozd in view of Newman differs from claim 14 in the recitation that the food composition has been cooked under non-retort conditions at a temperature less than 200 °F, and is refrigerator stable for at least 7 days.
Bouraoui discloses a method for preparing a packaged food product comprising a cooked chunky food composition in a package the method comprising cooking the chunky food composition under non-retort conditions at a temperature less than 200 °F and is refrigerator stable for atleast 7 days ([0010]-[0018]). Bouraoui discloses that the resulting food product maintains good textural, visual and taste characteristics after packaging and refrigerating and after being heated for serving for at least fourteen days ([0001], [0008]). It is noted that Bouraoui discloses hot filling the chunky food composition and does not disclose that the food product is subjected to a retorting process for sterilization of the composition and discloses heating the food product at temperatures lower than that for a sterilization process according to Applicant’s specification and therefore based on applicant’s definition of “non-sterilized”, Bouraoui is considered to teach that the food composition is non-sterilized. It would have been obvious to one of ordinary skill in the art to modify the food composition of Beaton in view of Johnson in view of Drozd in view of Newman to have been cooked under non-retort conditions at a temperature less than 200 °F and to be refrigerator stable for at least 7 days as taught by Bouraoui in order to provide a food product that maintains good textural, visual and taste characteristics after packaging and refrigerating and after being heated for serving.
Regarding claim 31, claim 31 differs from Beaton in view of Johnson in view of Drozd in view of Newman in the recitation that the packaged food product of claim 1 has a refrigerated shelf life of at least 90 days. However it is noted that Newman teaches that the shelf life of a food product depends on the amount of preservation treatments applied to the food product, but that preservation treatments can affect the quality of the 
Bouraoui, as relied upon above teaches providing a packaged food product with a refrigerated shelf life of at least 90 days (‘920, [0028]). It would have been obvious to one of ordinary skill in the art to modify the packaged product of Beaton in view of Johnson in view of Drozd in view of Newman to have a refrigerated shelf life of at least 90 days as taught by Bouraoui in order to allow the food product to be stored for consumption for a greater period of time. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Johnson US 2010/0047403 in view of Bourque et al. US 2004/0118710.
Regarding claim 15, Beaton in view of Johnson obviously discloses that the package and dispensing portion are configured to provide a stand up pouch (‘480, Fig. 1C, 1D) and that the dispensing portion comprises a dispensing opening located at a top center (‘480, Fig. 1C, 1D).
In the event claim 15 could be construed as differing from Beaton in view of Johnson in the recitation that the package and dispensing portion are configured to provide a stand up pouch.
Borque discloses a package and dispensing portion that are configured to provide a stand up pouch (Fig. 3, [0030], [0040]). It would have been obvious to one of ordinary skill in the art to modify the package of Beaton in view of Johnson such that the package and dispensing portion are configured to provide a stand up pouch as taught by Bourque in order to increase the utility of the package. 
Claims 24, 28-30, 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Bouraoui et al. US 2008/0317920 in view of Stegmaier US 2007/0184157.
Regarding claim 24, Beaton discloses a method of preparing a packaged food product comprising a chunky food composition in a flexible package that includes a dispensing portion adapted to allow hand dispensing of the food composition to a user’s mouth, the method comprising placing the food composition in the flexible package ([0030], [0035], [0036], [0041], [0046], [0047]). 
Claim 24 differs from Beaton in the recitation that the method comprises cooking the chunky food composition by a non-retort process prior to placing the food composition in the flexible package under hot fill conditions and after placing the cooked food composition in the package rapidly chilling the packaged cooked food composition by reducing a temperature of the packaged cooked food composition to a temperature in a range from 34 to about 40 degrees Fahrenheit within 0.5 hours.
Bouraoui discloses a method for preparing a packaged food product comprising a cooked chunky food composition in a package the method comprising cooking the chunky food composition by a non-retort cooking process, placing the cooked food composition in the package under hot fill conditions and after placing the cooked composition in the package rapidly chilling the cooked food composition by a reducing a temperature of the packaged cooked food composition to a temperature in a range from 34 to about 40 degrees Fahrenheit within 0.5 hours (the packaged product is preferably cooled within about 4 hours to an internal temperature from about 1 °C – to about 5 °C) ([0009]-[0017], [0051]). In the case where the claimed ranges “overlap or lie inside 
It would have been obvious to one of ordinary skill in the art to modify the method of Beaton to comprise cooking the chunky food composition by a non-retort process prior to placing the food composition in the flexible package under hot fill conditions and after placing the cooked food composition in the package rapidly chilling the packaged cooked food composition by reducing a temperature of the packaged cooked food composition to a temperature in a range from 34 to about 40 degrees Fahrenheit within 0.5 hours as taught by Bouraoui in order to provide a food product having good textural, visual and taste characteristics after packaging and refrigerating and after being heated for serving for at least fourteen days, and since Beaton discloses that food composition may be any food ([0043], [0046]).
In the event claim 24 could be construed as differing from Beaton in view of Bouraoui in the recitation that the method comprises rapidly chilling the packaged food composition by reducing a temperature of the packaged cooked food composition to a temperature in a range from 34 to about 40 degrees Fahrenheit, within 0.5 hours, Stegmaier discloses rapidly cooling a hot filled packaged product from 184 °F to below 50 °F within 7 to 30 minutes depending on the container size. Stegmaier discloses rapidly cooling a hot filled food package by contacting the package with chilled liquid ([0034]). Stegmaier discloses that it is preferred to maintain the product at 35 °F to 40 °F ([0035], claim 21). It would have been obvious to one of ordinary skill in the art to 
Regarding claim 28, Beaton in view of Bouraoui in view of Stegmaier discloses that the method comprises placing the cooked food composition in the flexible package at a transfer temperature in a range from 175 to 195 Fahrenheit (at the time of packaging the sauce and vegetable and/or carbohydrate mixture should be at a temperature from at least about 160 °F to about 203 °F, preferably 160 °F to 180 °F) (‘920, [0051]) (MPEP 2144.05.I).
Regarding claim 29, Beaton in view of Bouraoui in view of Stegmaier discloses that the dispensing portion comprises a plastic fitment (fitment 103) extending between an interior of the package and an exterior of the package (the fitment 103 in some embodiments fills the opening 102 of the food repository 101 such that any food that passes out of the repository must do so through fitment 103, the fitments at repository opening 104 is inside the food repository 101) (‘480, [0033], Fig. 1A) (the fitment 103 has heat seal ridges 305 on its exterior surface, in some embodiments where the fitment 103 is placed partially inside the opening of the repository 101, the heat seal ridges 305 are on the exterior surface of the portion of the fitment that is placed inside the food repository) (‘480, [0040])
Regarding claim 30, Beaton in view of Bouraoui in view of Stegmaier disclose a packaged food product prepared according the method of claim 24.
Regarding claim 34, Beaton in view of Bouraoui in view of Stegmaier disclose that the step of rapidly chilling the packaged cooked food composition is performed by contacting the package with chilled liquid (‘157, [0034])
Regarding claim 35, Beaton in view of Bouraoui in view of Stegmaier discloses that the method comprises maintaining the packaged food product at a refrigeration temperature for a period of at least 90 days (about 90 days) (‘920, [0028]). 
Regarding claim 36, Beaton in view of Bouraoui in view of Stegmaier discloses that the method comprises placing the cooked food composition in the flexible package at a temperature in a range from 165 to 195 Fahrenheit (at the time of packaging the sauce and vegetable and/or carbohydrate mixture should be at a temperature from at least about 160 °F to about 203 °F, preferably 160 °F to 180 °F) (‘920, [0051]) (MPEP 2144.05.I).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Bouraoui et al. US 2008/0317920 in view of Stegmaier US 2007/0184157 in view of Edwards et al. US 2005/0199313.
Regarding claim 27, claim 27 differs from Beaton in view of Bouraoui in view of Stegmaier in the recitation that the method comprises placing cooked food composition in the flexible package by flowing the cooked food composition through the dispensing portion.
Edwards discloses a method of filling a flexible container having a spout includes filling the flexible container by flowing the filling material through the spout (18) and .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Bouraoui et al. US 2008/0317920 in view of Stegmaier US 2007/0184157 in view of Geyer Packaging Enterprises.
Regarding claim 32, Beaton in view of Bouraoui in view of Stegmaier discloses cooking the chunky food product by a batch cooking step to produce a batch of cooked chunky food composition (the product made in example 2 can be considered to be produced by a batch cooking step to produce a batch of cooked chunky food) (‘920, example 2, [0010]-[0015]), after cooking Beaton in view of Bouraoui in view of Stegmaier teaches mixing ingredients in a mixer having a hot water jacket (‘920, [0016], [0042]-[0045])) and subsequent to mixing the resulting mixture is preferably gravity fed to a filler (comprising a piston pump) the filler feeds the mixture into desired packaging (‘920, [0045]) during packaging (hot filling) the mixture should be at a temperature from at least about 71.11 °C to about 95 °C (‘920, [0051]). Thus since Beaton in view of Bouraoui in view of Stegmaier does not disclose any cooling step after cooking, Beaton in view of Bouraoui is seen to teach that the mixture remains hot as it is transferred to the filler. Beaton in view of Bouraoui teaches hot filling the chunky food composition into .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Beaton US 2014/0356480 in view of Bouraoui et al. US 2008/0317920 in view of Stegmaier US 2007/0184157 in view of Hortmanns et al. US 2016/0236924 in view of US Magana 2017/0352150.
Regarding claim 33, claim 33 differs from Beaton in view of Bouraoui in view of Stegmaier in the recitation that the method comprises flowing the cooked food composition into the flexible package at a transfer rate below 283.5 grams per second.
Hortmanns discloses that an important step in filling packages has to with filling the products into the package as quickly as possible, but that filling is to take place largely without splashing and frothing despite high flow rate so that hygiene requirements can be met and to prevent the packaging or filling machine from becoming contaminated ([0004]). Hortmanns discloses that the stringent requirements can only be satisfied by adjusting the filling process to individual factors, for example the properties of the food product to be filled and the volume and shape of the packaging. The adjustment routinely involves setting the flow volume and flow rate ([0005]) thus Hortmanns teaches that the flow rate is routinely adjusted based on the properties of the food product and the volume and shape of the packaging and to fill the package as 
Magana additionally discloses adjusting the filling rate of a food product into a package in order to minimize defects in the packaged product ([0050], [0058]). It additionally would have been obvious to one of ordinary skill in the art to routinely adjust the filling rate of the food product of Beaton in view of Bouraoui in view of Stegmaier including to values presently claimed in order to minimize defects in the packaged product. (MPEP 2144.05.II).
Response to Arguments
Applicant’s arguments, filed 09/16/2020, have been fully considered but have not been found persuasive.
Applicant argues that Bouraoui does not disclose the rapid cooling step of claim 24, and that Bouraoui instead teaches two different features of a cooling process, the first described cooling step teaching the package is cooled to from about 1 to about 5 degrees Celsius within from 4 to 6 hours from finalizing production, and the second feature of teaching cooling is conducted in a spiral freezer for about 1 hour to about 4 hours before final storage at about 35 °F to about 40 °F. Applicant argues that the description contains no motivation to reduce the time from 4 hours to a much shorter period of 0.5 hours.
This argument has not been found persuasive the range of cooling times encompassed by “cooling within about 4 hours” includes cooling within 0.5 hours. Nevertheless, Stegmaier was additionally brought to additionally teach the rapid cooling step. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Process & Control teaches low shear pumping to retain food product quality. Fahldieck et al. US 2014/0345745 discloses filling foodstuff into containers at volume flow rates of 500ml within 10 seconds, 50-150ml within 10 seconds, 500ml within 5 seconds or 500 ml within 2 seconds (‘745, [0006], [0007]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792